Citation Nr: 1427448	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-10 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), to include service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He died in March 2005.  The appellant is the Veteran's widow.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied DIC.  The appellant filed a timely notice of disagreement with the RO's September 2005 decision, and the RO issued a statement of the case (SOC) in March 2007.  The appellant did not file a substantive appeal in response to the SOC.

In June 2007, the appellant filed an application to reopen her previously denied claim.  The RO denied the claim in an October 2007 decision letter, and the appellant perfected an appeal of this decision to the Board.

In February 2012, the Board denied the appellant's request to reopen her previously denied claim on the basis that new and material evidence had not been submitted.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 memorandum decision, the Court vacated the Board's February 2012 decision and remanded the appeal to the Board for proceedings consistent with its decision. 

The issues of entitlement to death pension and aid and attendance were raised by the appellant in May 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Court's memorandum decision, it noted that "[t]he Secretary concedes that a remand is warranted, as VA did not properly mail the March 2007 SOC."  The Court noted that, "[i]n particular, the Secretary contends that, although the appellant 'has at times failed to include her full address,' she submitted her 'full and accurate address' to the RO in December 2006, 'and this was not the address to which the [SOC] was mailed.'"  The Court found "the Secretary's argument persuasive," and noted in particular "that, although the March 2007 SOC was mailed to '3571 SO. THIRD STREET,' [] correspondence from the appellant dated December 2006 bears the address '3571 So. Third St. Apt. #302.'"  The Court further noted that, "[i]n addition, the record contains an envelope with an August 2007 'Return to Sender' label listing the address '3571 S. 3rd St.'"  Based on this, the Court determined that "it is unclear whether the March 2007 SOC was, indeed, mailed to the appellant's 'address of record,' as the Board determined."  

The Court therefore instructed that, "[o]n remand, the Board must determine whether the RO properly furnished the March 2007 SOC to the appellant," that "[s]hould the Board determine that the RO did not do so, its finding that the September 2005 RO decision was final cannot stand," and that "the Board must then remand the appellant's original DIC claim to the RO with instructions for the RO to reissue the SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)."

In light of the Court's findings above and the Secretary's determination that the March 2007 SOC was not properly furnished, the original claim for DIC is still on appeal, and the case must be remanded for issuance of an SOC.


Accordingly, the case is REMANDED for the following action:

Furnish the appellant and her representative a statement of the case with respect to the issue of entitlement to DIC, to include service connection for the cause of the Veteran's death.  Advise them of the need to file a substantive appeal following the issuance of the statement of the case if the appellant wishes to complete an appeal.  Ensure that the statement of the case is sent to the appellant's correct and most recent address of record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

